Citation Nr: 1327738	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  08-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee chondromalacia, status post medial meniscectomy and chondroplasty, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony before the undersigned at a Board hearing at the RO in May 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

This matter was remanded in September 2009, February 2010, and August 2011 for further development.  

The issue of entitlement to an increased disability evaluation for right knee chondromalacia, status post medial meniscectomy and chondroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has repeatedly advised the Board that he is not claiming entitlement to TDIU and indicated that he did not want that issue to be adjudicated.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has stated numerous times (most emphatically in a January 2013 correspondence), that he never filed a claim for unemployability and has indicated that he did not want such a claim to be adjudicated.  Moreover, in his January 2013 correspondence, the Veteran acknowledged that he could work in a seated position.  Finally, the Veteran stated in the January 2013 correspondence, that he has no idea from where this TDIU claim arose.  

The claim arose from a January 2009 correspondence in which the Veteran contended that he had lost his job as a train repairman.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Federal Circuit has held that TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the claim for TDIU was raised by the Veteran's statements in conjunctions with the court decisions in Roberson and Rice.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has not alleged any specific error of fact or law in the denial of TDIU, and has indicated that he does not want adjudication of that issue to proceed.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The issue of entitlement to a TDIU is dismissed.  


REMAND

Under the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), examinations for disabilities rated upon limitation of motion should include determinations as to whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups; with these findings expressed in terms of the additional limitation of motion due to these factors, if possible. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011); the Court found examination findings to be inadequate where the examiner did not explicitly report whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  In addition, the Court noted that, when discussing functional loss due to flare-ups, the examiner should provide the detail.  

Pursuant to the Board's August 2011 Remand, the Veteran was provided with a VA examination in April 2012.  The examiner reported active range of motion of the right knee was flexion to 90 degrees (with pain beginning at 80 degrees); and extension to 0 degrees (with no objective evidence of pain).  

The examiner noted that the Veteran had no incoordination, weakened movement, excess fatigability, and that functional impairment due to these factors was not applicable.  The examiner did note that the Veteran had flare-ups of his right knee symptoms that, according to the Veteran, require him to sit down and ice his knee, but did not report whether there was any additional limitation of motion during flare-ups.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran has expressed frustration with the delays in his case and the fact that he has not yet been granted an increase.  The Board cannot issue a decision at this point, because the available findings do not yet show that the knee disability meets the criteria in the rating schedule for an increase; and in any event the Board is required to consider whether the Veteran would be entitled to the highest rating possible.  AB v. Brown, 6 Vet. App. 35 (1993).  

The purpose of this remand is to obtain evidence that would substantiate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should request an addendum from the April 2012 examiner.  The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should be asked to estimate the additional functional limitation during flare-ups in terms of the degree of additional limitation of right knee motion.

If the examiner is not able to answer this question, reasons for this inability should be provided.  

3.  If the April 2012 examiner is unavailable, or is unable to the question without a re-examination of the Veteran, then a new examination of the right knee should be scheduled.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

If the examiner is not able to answer these questions, reasons for this inability should be provided.

4.  If the claim is not fully granted the agency of original jurisdiction should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


